Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
          Claims1-7 and 9-12 are under consideration in this application.
          Claims 8 and 13-15 are held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(b).   
Election/Restrictions
Applicant’s election with traverse of Group I and compound I.a.001 in the reply filed on September 22, 2021 is acknowledged. The traversal is on the grounds that  all the claimed inventions have unity of invention.  This is not found persuasive because for the reasons clearly set forth in the previous Office action.  Applicants merely allege that there are no “X” references on the international search report. Applicants are invited to note that there are three “X” references recited on the international search report. The prior art of record clearly show that the compounds do not make any contribution to the prior art. Further, the claims embrace the entire field of any and all unknown heteroaryl and heteroaryloxy rings containing any combination of heteroatoms. The members of the recited Markush group are so disparate chemically as not to be members of a recognized chemical class of compounds.  In these claims, the variables and their complex meanings and their seemingly endless permutations and combinations, make it virtually impossible to determine the full scope and complete meaning of the claimed subject matter.  The staggering arrangement of possibilities does not even permit classification of the claimed subject matter.  Let alone be searched. The synthesis of such structurally diverse compounds with the 
Applicants request rejoinder of all the withdrawn claims. Claim 13 ise NOT subject to any rejoinder.  Claim 13 will NOT be rejoined because the claim is not of the same scope as the compound claims. Inventions I and II (multiple active ingredient composition) are independent and distinct because the groups do not share the same or corresponding technical feature. Although the groups include the same compound, the combination composition do not share the same utility as the compound. The utility of a combination or active ingredients depends on the biological activity of the "other" ingredients which may be additive, synergistic or antagonistic with the compound, thus, a different utility from the compound. 
MPEP §803.02 clearly provides: "If the members of the Markush group are sufficiently few in number or so closely related that a search and examination of the entire claim can be made without serious burden, the examiner must examine all the members of the Markush group in the claim on the merits, even though they may be directed to independent and distinct inventions. In such a case, the examiner will not follow the procedure described below and will not require provisional election of a single species. >See MPEP § 808.02. Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461,198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Exparte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984). Broadly, unity of invention exists where compounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility." 

           Note that not only the combination composition encompasses any unknown medicament, etc., which is extremely broad, in addition, the utility of the combination would depend on the other ingredient as well.   The specification is silent as to what the unknown additional ingredients are. It will also be appreciated that the compounds and pharmaceutically acceptable compositions of the present invention can be employed in combination therapies, that is, the compounds and pharmaceutically acceptable compositions can be administered concurrently with, prior to, or subsequent to, one or more other desired therapeutics or medical procedures. The particular combination of therapies (therapeutics or procedures) to employ in a combination regimen will take into account compatibility of the desired therapeutics and/or procedures and the desired therapeutic effect to be achieved. It will also be appreciated that the therapies employed may achieve a desired effect for the same disorder (for example, an inventive compound may be administered concurrently with another agent used to treat the same disorder), or they may achieve different effects (e.g., control of any adverse effects). As used herein, additional therapeutic agents that are normally administered to treat or prevent a particular disease, or condition, are known as appropriate for the disease, or condition, being treated.	
This description clearly support the non-obviousness among the different species since the combination product must take into account the compatibility of the “other” compound with component (i) of the claim, which will then decide on the desirable dosage for interaction and then the end utility can be ascertained.   Each species within the scope of the claims is extremely diverse and complex and these species are not obvious variants of each other based on the current record.
Further, applicants allege that the ISA searching authority did not find any lack of unity of invention.   Applicants’ allegations are not persuasive because the ISA may have chosen not to restrict the multiple inventions.  Moreover, the claimed compounds fail to make any contribution to the prior art as evidenced by the prior art of record. 
First, a determination of unity of invention is made at the national stage independent of the findings of the ISA.  The examiner respectfully directs Applicant’s attention to MPEP 1893.03(d) and 37 CFR 1.499 which states:
“If the examiner finds that a national stage application lacks unity of invention under § 1.475 , the examiner may in an Office action require the applicant in the response to that action to elect the invention to which the claims shall be restricted. Such requirement may be made before any action on the merits but may be made at any time before the final action at the discretion of the examiner.”

The examiner respectfully notes that there is no limitation stating that restriction cannot be found necessary if the ISA has not found a lack of unity.  Secondly, the examiner notes that MPEP 1893 also states:
“Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.”

           Therefore, Applicant must provide convincing reasons in support of unity such as convincing evidence that all compounds are obvious variants or an admission on the record that this is the case.  
6- R8 represent non-heterocyclic groups and R1-R5, R9 and R10 as set forth in claim 1, exclusively. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being obvious over Loy et al. (2018/0186743) in view of Rigoli et al. (US 10,111,432) and Bravo-Altramirano et al. (US 10,595,531)..
            Loy et al. disclose analogous compounds that differ only in having a hydrogen rather than applicants’ alkyl groups for the variables R6 and R7.  Note the compounds of formula I wherein Q is pyridyl, R2 is methyl, R4 is aryl, R3, R3’ are alkyl or cycloalkyl recited in column 1 on page 1 therein. Also, note, for example, compound nos. 105-143, etc., in Table 1 therein.  Moreover, Brao-Altamirano et al. and Rigoli et al. teach the art recognized equivalence of hydrogen and alkyl on closely related picolinamide compounds having fungicidal activity.  Note the definition of R4 therein.  Further, Rigolo recite the pyridine N-oxide compounds are optional obvious variants of the pyridine compounds.  Hence, the claimed compounds are alkyl homologs which differ in having two alkyl groups of the prior art compounds. According, the instant claims include many compounds that are structural analogs of the reference disclosed specific compounds.
*The following situations apply to above rejection:
Alkyl analogs or compounds:
Compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.” The homologue is expected to be made by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148; In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 247; Ex parte Henkel, 130 USPQ 474; In re Jones, 74 USPQ 152, 154; In re Herr, 134 USPQ 176; Ex parte Dibella, 157 USPQ 59; In re Zickendraht, 138 USPQ 22;  Ex Parte Fischer, 96 USPQ 345; In re Fauque, 121 USPQ 425; In re Druey, 138 USPQ 39; In re Bowers and Orr, 149 USPQ 570; Redox Technologies Inc. v. Pourreau, 73 USPQ2d 1435, 1451; In re Henze, 85 USPQ 261; In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030 (“As homologs are presumptively obvious over known compounds…..”). In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness. As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next  higher homolog  would seem to be.” Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.”  Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.” See also MPEP 2144.09, second paragraph.
    Hence, the claimed compounds are deemed to be an optional variants of the compound recited by the prior art reference of Loy et al.
               It is believed that one having ordinary skill in the art before the effective filing date of the claimed invention would have found the claimed compounds prima facie obvious, since they are disclosed in the prior art references.   In absence of unexpected results, there is nothing unobvious in choosing the claimed compounds.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Claim 12 is an improper composition because it fails to recite the presence of an inert carrier.
           The claims measure the invention. United Carbon Co. v, Binney & Smith., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).
          The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.
          The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant.  We have consistently held that no applicant should have limitations of the specification read into a claim where no express statement of the limitation is included in the claim”: In re Priest, 199 USPQ 11, at 15.  
Conclusion      
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access tothe automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
September 28, 2021